Exhibit 10.1

 

AMENDMENT NO. 2

 

THIS AMENDMENT NO. 2, dated as of January 8, 2010 (this “Amendment”), to that
certain Credit Agreement referenced below is by and among MAC-GRAY CORPORATION,
a Delaware corporation (the “Parent Borrower”), MAC-GRAY SERVICES, INC., a
Delaware corporation (“MGS”), and INTIRION CORPORATION, a Delaware corporation
(“Intirion”; together with the Parent Borrower and MGS, each a “Borrower” and
collectively the “Borrowers”), the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, a $130 million senior secured revolving credit facility has been
established in favor of the Borrowers pursuant to the terms of that certain
Senior Credit Agreement, dated as of April 1, 2008 (as amended, restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent and Collateral Agent;

 

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.             Amendment to the Credit Agreement.  The defined term
“Consolidated EBITDA” in Section 1.01 of the Credit Agreement is amended to read
as follows:

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income plus (b) to the extent deducted in determining
such Consolidated Net Income, without duplication, the sum of (i) Consolidated
Interest Expense, (ii) consolidated income tax expense, (iii) depreciation and
amortization, (iv) any extraordinary non-cash charges reasonably acceptable to
the Administrative Agent and the Required Lenders, (v) non-cash impairment
charges for discontinued or divested operations, (vi) non-cash compensation
expenses (but excluding, for purposes hereof, any such non-cash charges as for
which there will be a subsequent cash payment), (vii) non-cash expenses
resulting from the grant of stock options or other equity-related compensation
to any director, officer, consultant or employee, in each case on a consolidated
basis determined in accordance with GAAP; provided that (A) for acquisitions
made within the period of four consecutive fiscal quarters ending December 31,
2007, there shall be included in “Consolidated EBITDA” the amounts set forth on
Schedule 1.01 as adjustments to Consolidated EBITDA and (B) for acquisitions
made after the Closing Date adjustments may be made to Consolidated EBITDA for
expected cost-savings, synergies and one-time costs and expenses relating to the
acquisitions (including employee retention expenses and severance expenses)
reasonably acceptable to the Administrative Agent and the Required Lenders and
(viii) non-cash expenses (and excluding non-cash income) in connection with any
Swap Agreement for which the applicable member of the Consolidated Group does
not receive hedge accounting treatment.  Except as otherwise expressly provided,
the applicable period shall be the period of four consecutive fiscal quarters
ending as of the date of determination.

 

--------------------------------------------------------------------------------


 

2.             Conditions Precedent.  This Amendment shall be effective upon the
Administrative Agent’s receipt of duly executed counterparts of this Amendment
from the Borrowers, the Administrative Agent and the Required Lenders.

 

3.             Miscellaneous.

 

3.1           Full Force and Effect.  Except as modified hereby, all of the
terms and provisions of the Credit Agreement (including Schedules and Exhibits)
remain in full force and effect.

 

3.2           Affirmations and Representations and Warranties of the Borrowers. 
Each of the Borrowers hereby affirms, represents and warrants (a) the
representations and warranties set forth in Article V of the Credit Agreement
are true and correct as of the date hereof (except those which expressly relate
to an earlier period) and (b) no Default or Event of Default exists as of the
date hereof.

 

3.3           Affirmation of Liens.  Each of the Borrowers hereby affirms the
liens and security interests created and granted in the Loan Documents and
agrees that this Amendment is not intended to adversely affect or impair such
liens and security interests in any manner.

 

3.4           Acknowledgment of Obligations.  Each of the Borrowers
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms such Borrower’s obligations under the Loan Documents and
(c) agrees that this Amendment does not operate to reduce or discharge such
Borrower’s obligations under the Loan Documents.

 

3.5           Fees and Expenses.  The Borrowers agree to pay all reasonable fees
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen, PLLC, counsel to the
Administrative Agent.

 

3.6           Counterparts; Delivery.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.  Delivery by
any party hereto of an executed counterpart of this Amendment by facsimile shall
be effective as such party’s original executed counterpart.

 

3.7           Amendment is a Loan Document.  Each of the parties hereto hereby
agrees that this Amendment is a Loan Document.

 

3.8           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:

MAC-GRAY CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

EVP, CFO & Treasurer

 

 

 

 

MAC-GRAY SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

EVP, CFO & Treasurer

 

 

 

 

INTIRION CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Treasurer

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Charlene Wright-Jones

 

Name:

Charlene Wright-Jones

 

Title:

Assistant Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and as a Lender

 

 

 

By:

/s/ Christopher S. Allen

 

Name:

Christopher S. Allen

 

Title:

Senior Vice President

 

 

 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Vice President

 

 

 

 

WELLS FARGO BANK N.A.

 

 

 

By:

/s/ Michael W. Sweeney

 

Name:

Michael W. Sweeney

 

Title:

Vice President

 

MAC-GRAY CORPORATION

AMENDMENT NO. 2

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jeff Kalinowski

 

Name:

Jeff Kalinowski

 

Title:

Senior Vice President

 

 

 

 

TD BANK, N.A.

 

 

 

By:

/s/ Robyn Zeller

 

Name:

Robyn Zeller

 

Title:

Senior Vice President

 

 

 

 

EASTERN BANK

 

 

 

By:

/s/ Robert J. Moodie

 

Name:

Robert J. Moodie

 

Title:

Senior Vice President

 

 

 

SOVEREIGN BANK

 

 

 

By:

/s/ Penny Garver

 

Name:

Penny Garver

 

Title:

Senior Vice President

 

 

 

ALLIED IRISH BANKS, p.l.c.

 

 

 

By:

/s/ Michael Reilly

 

Name:

Michael Reilly

 

Title:

Vice President

 

 

 

 

By:

/s/ Denise Magyer

 

Name:

Denise Magyer

 

Title:

Vice President

 

 

 

AIB DEBT MANAGEMENT LIMITED

 

 

 

By:

/s/ Michael Reilly

 

Name:

Michael Reilly

 

Title:

Vice President, Investment Advisor to AIB Debt

 

 

Management Limited

 

 

 

 

By:

/s/ Denise Magyer

 

Name:

Denise Magyer

 

Title:

Vice President, Investment Advisor to AIB Debt

 

 

Management Limited

 

 

 

 

RBS CITIZENS, N.A.

 

 

 

By:

/s/ Christopher J. Wickles

 

Name:

Christopher J. Wickles

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK.

 

 

 

By:

/s/ Michael Silverman

 

Name:

Michael Silverman

 

Title:

Managing Director

 

 

 

 

BANK OF THE WEST

 

 

 

By:

/s/ Sidney Jordan

 

Name:

Sidney Jordan

 

Title:

Vice President

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

By:

/s/ Barbara R. Flight

 

Name:

Babara R. Flight

 

Title:

Senior Vice President

 

 

 

 

SALEM FIVE CENTS SAVINGS BANK

 

 

 

By:

/s/ Joseph V. Leary

 

Name:

Joseph V. Leary

 

Title:

Senior Vice President

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Manuel Burgueño

 

Name:

Manuel Burgueño

 

Title:

Vice President

 

 

 

 

FIRSTRUST BANK

 

 

 

 

By:

/s/ Ellen Frank

 

Name:

Ellen Frank

 

Title:

Vice President

 

--------------------------------------------------------------------------------